Citation Nr: 1636275	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable disability rating for right ear hearing loss.

2. Entitlement to a rating in excess of 50 percent for head trauma residuals, to include migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 29, 2013.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) disability rating. 

In a written statement submitted in June 2011, the Veteran provided an argument for an earlier effective date for service connection for right ear hearing loss and tinnitus.  This matter has not yet been addressed by the RO and is referred for appropriate action, to include providing the Veteran with notification of the steps necessary to file a claim with respect to that issue.

The issue of entitlement to a disability rating in excess of 50 percent for residuals of head trauma, to include migraine headaches, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Throughout the appeals period, the Veteran's right ear hearing loss has been manifested by audiometric results equivalent to no worse than Roman Numeral VI in Table VI, and there is no service-connected hearing loss shown in the left ear.

2.  Since the claim for an increased rating, received November 30, 2009, a TDIU claim is part and parcel with the appeal. 

3.  The Veteran has been unable to secure substantially gainful employment throughout the rating period on appeal; he has two disabilities stemming from a common etiology which combine for a 60 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an award of TDIU from November 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o), 4.3, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 20009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2010 and January 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the pure tone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

In cases such as this one, where impaired hearing is service connected in only one ear, the non-service-connected ear will be assigned a Roman Numeral I when assessing hearing using Table VII.  38 C.F.R. § 4.85(f).

Facts and Analysis

At a January 2010 VA audiology assessment, the Veteran reported having difficulty hearing in noisy situations, difficulty hearing the television, difficulty hearing on the telephone, and difficulty hearing in group situations.

At the May 2010 VA examination, the Veteran reported difficulty hearing with his right ear.  Pure tone thresholds were 45, 55, 55, 40, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 48 decibels for the right ear.  He scored 80 percent on speech recognition with the right ear.  The examiner noted that the Veteran had sensorineural hearing loss in his right ear.

At a June 2013 audiology assessment, the Veteran reported that his right ear hearing loss had increased since the previous VA examination.  The audiologist diagnosed flat moderate to moderately severe sensorineural hearing loss in the right ear, and noted a speech recognition score of 80 percent.  Pure tone threshold readings were not recorded. 

At the January 2016 VA examination, the Veteran's pure tone thresholds, in decibels, were measured at 70, 75, 70, 65, and 70 in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone average of 70 decibels.  (The Board notes that the examination report lists the average as 72; however, the Board's calculation of 75+70+65+70 = 280, divided by 4, yields 70 decibels.  Both are assigned the same Roman Numeral on Table VI, resulting in no material change to the outcome.)  Right ear speech recognition testing was 74 percent.  The Veteran described his hearing problems as causing him problems with his family and noted that when he was driving, his right ear was toward the passenger and he could not hear what was being said.

Based on all of the evidence set forth above and the mechanical application of the formulae provided by VA regulations, the Board finds that a compensable disability rating for right ear hearing loss is not warranted.  The left ear, which is not service-connected, is assigned a Roman Numeral I on Table VII, in accordance with 38 C.F.R. § 4.85(f).  The examination in May 2010 yielded a Roman Numeral III on Table VI, which yields a 0 percent disability rating when combined with Roman Numeral I on Table VII.  The examination in January 2016 showed a worsening of the Veteran's right ear hearing loss, yielding a Roman Numeral VI on Table VI (for an exceptional pattern of hearing loss), but that result, when combined with a Roman Numeral I on Table VII, still yields a 0 percent disability rating.  While the evidence does show a worsening in the Veteran's hearing over time and his statements regarding his ability to function are credible and persuasive, the strict criteria set forth in the law for a compensable disability rating for right ear hearing loss have not been met.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected right ear hearing loss is reasonably described by the respective rating criteria.  The Veteran's primary symptom is one of difficulty hearing particularly on the right side, which does interfere with conversation and watching television, among other things.  The Board finds that the schedular criteria (Diagnostic Code 6100) contemplate the Veteran's symptoms and disability picture and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating for the disability on appeal is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).


TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Even where the threshold under 38 C.F.R. § 4.16(a) have been met, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2014). In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

A June 2016 rating decision awarded TDIU, with an effective date of August 29, 2013.  It was noted that the Veteran's head trauma rating and tinnitus rating stemmed from one common etiology and combined to 60 percent, meeting the threshold under 38 C.F.R. § 4.16(a).  The date August 29, 2013 was selected as this was when the claim for TDIU had been received.  However, as noted above, the TDIU claim has been inferred ever since the increased rating claim was received, on November 30, 2009.  Throughout that time period the threshold percentage has been met and the evidence demonstrates that the Veteran has not been able to engage in substantially gainful employment due to his service-connected disabilities.  Indeed, the record reflects that he has not worked in decades.  The evidence therefore warrants award of TDIU effective November 30, 2009.


ORDER

Entitlement to an initial compensable disability rating for right ear hearing loss is denied.

Entitlement to TDIU is granted effective November 30, 2009.


REMAND

In June 2013, the Veteran submitted a document labeled "Amendment to VA Form 9" which contained a statement of disagreement with the recently assigned increased disability rating of 50 percent for head trauma.  This document was filed within a month of the issuance of the rating decision in May 2013 granting the increased rating.  In spite of the label assigned by the Veteran, the document may not be construed as a VA Form 9 or substantive appeal, since a Notice of Disagreement is the appropriate document to file in response to a rating decision.  The Board therefore construes this submission as a Notice of Disagreement, which has not, as yet, been addressed by the Agency of Original Jurisdiction (AOJ).  The AOJ should issue a Statement of the Case with respect to the issue of an increased disability rating for head trauma residuals, to include migraine headaches.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate Statement of the Case addressing the Veteran's appeal of the assigned 50 percent disability rating for head trauma residuals, to include migraine headaches.

The Veteran should be advised that until a substantive appeal or VA Form 9 has been filed, the appeal has not been perfected.  He should be provided notice of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
 Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


